243The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of element A “overlapped with” element B, as recited in claims 1 and 14, is unclear as to whether element A is overlapping element B, or element B is overlapping element A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2019/0165079).
Regarding claims 1 and 14, Cho et al. teach in figure 1 and related text a transparent display device, comprising: 
a substrate 110, 210 provided with a display area DA, in which a plurality of subpixels PX are disposed, and a non-display area NDA adjacent to the display area; 
first and second pads PP (see also paragraph [0050]) provided in the non-display area on the substrate; 
a first pixel power line CTL, DTL extended between a pad area PP and the display area DA in a first direction, the pad area including the first pads and the second pads; 
a first common power line 197/(upper part of DTL, see figure 2) extended between the first pixel power line and the display area in a first direction,
a first common power connection electrode (the lower part of element CTL) disposed between the first common power line 197/(upper part of DTL) and the substrate 110 in the non-display area (see figure 2), a part of the first common power connection electrode (the lower part of element CTL) overlapped with the second pad (see figure 1) and electrically connected to the second pad (inherently therein), the other part of the first common power connection electrode (the lower part of element CTL) overlapped with the first common power line 197/(upper part of DTL) and electrically connected to the first common power line; and 
a second common power connection electrode (the lowest horizontal left part of element 197) disposed on the first common power line 197/(upper part of DTL) in the non-display area, a part of the second common power connection electrode (the lowest horizontal left part of element 197) overlapped with the second pad (see figure 1) and electrically connected to the second pad (inherently therein), the other part of the second common power connection electrode (the lowest horizontal left part of element 197) overlapped with the first common power line 197/(upper part of DTL) and electrically connected to the first common power line.

Cho et al. do not explicitly state that the first common power line extends in the first direction.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the first common power line in the first direction in Cho et al.’s device, in order to simplify the processing steps of making the device by providing parallel power lines.

Regarding the claimed limitation of “a first common power connection electrode disposed between the first common power line and the substrate in the non-display area, a part of the first common power connection electrode overlapped with the second pad and electrically connected to the second pad, the other part of the first common power connection electrode overlapped with the first common power line and electrically connected to the first common power line; and 
a second common power connection electrode disposed on the first common power line in the non-display area, a part of the second common power connection electrode overlapped with the second pad and electrically connected to the second pad, the other part of the second common power connection electrode overlapped with the first common power line and electrically connected to the first common power line”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of a first common power connection electrode directly contacting a first common power line which directly contacting a second common power connection electrode does not produce a structure which is different from a structure which is formed by using only one material and having parts being called a first common power connection electrode, a first common power line and a second common power connection electrode
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claims 3 and 15-16, Cho et al. teach in figure 2 and related text that each of the plurality of subpixels includes an anode electrode on the substrate, a light emitting layer on the anode electrode, and a cathode electrode on the light emitting layer, and the second common power connection electrode is provided in the same layer as the anode electrode, and wherein each of the plurality of subpixels includes a light emitting diode including an anode electrode, a light emitting layer, and a cathode electrode, wherein the first metal line supplies a first voltage to the anode electrode of the light emitting diode, and the second metal line supplies a second voltage to the cathode electrode of the light emitting diode.

Regarding claims 4 and 17-18, Cho et al. teach in figure 2 and related text a cathode contact part for allowing the second common power connection electrode and the cathode electrode to be electrically connected with each other between the pad area and the display area, and wherein a cathode contact portion in the non-display area, wherein the cathode electrode is connected to the second connection electrode through the cathode contact portion in the non-display area, and  
wherein the cathode contact portion partially exposes an upper surface of the second connection electrode along the first direction.

Regarding claim 5, Cho et al. teach in figure 4 and related text a driving transistor (see e.g. paragraph [0054]) including an active layer, a gate electrode, a source electrode, and a drain electrode (inherently therein), but does not explicitly state that the driving transistor is provided between the anode electrode and the substrate in the display area, wherein the first common power connection electrode is provided in the same layer as the gate electrode.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the driving transistor between the anode electrode and the substrate in the display area, wherein the first common power connection electrode is provided in the same layer as the gate electrode, in Cho et al.’s device, in order to reduce the size of the device.

Regarding claim 6, Cho et al. teach in figure 2 and related text that the first common power line includes a first metal layer and a second metal layer provided on the first metal layer.

Regarding claims 7 and 20, Cho et al. teach in figure 2 and related text that at least a part of the second metal layer is overlapped with the first metal layer, and is electrically connected to the first metal layer through a plurality of contact holes, and
wherein at least a part of the first connection electrode is overlapped with the second connection electrode.

Regarding claim 8, Cho et al. teach in figure 2 and related text that the first metal layer is electrically connected to the first common power connection electrode, and the second metal layer is electrically connected to the second common power connection electrode

Regarding claim 9, Cho et al. teach in figure 4 and related text that the non-display area NDA includes a first non-display area (arbitrarily chosen) including the pad area PP, and a second non-display area (arbitrarily chosen) disposed in parallel with the first non-display area by interposing the display area DA, and the transparent display device further comprises a second common power line 172 (e.g.) extended from the second non-display area in the first direction, and a plurality of third common power lines (see also figure 6) having one end electrically connected with the first common power line and the other end electrically connected with the second common power line.

Regarding claim 10, Cho et al. teach in figure 4 and related text a second pixel power line (inherently connected to a second pixel) extended from the second non-display area in the first direction; and a plurality of third pixel power lines extended from the display area in a second direction, having one end electrically connected with the first pixel power line and the other end electrically connected with the second pixel power line (inherently therein in order to be able to operate the device).

Regarding claim 11, Cho et al. teach in figure 4 and related text a third pad (in pad area PP) provided in the pad area PP; a reference line extended between the first pixel power line and the first common power line in the first direction; a first reference connection electrode electrically connecting the third pad with the reference line; and a second reference connection electrode disposed in a layer different from the first reference connection electrode, electrically connecting the third pad with the reference line (inherently therein because the device comprises pluralities of conductive lines and connection electrodes).

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the first reference connection electrode and the first common power connection electrode to be spaced apart from each other in the same layer, and the second reference connection electrode and the second common power connection electrode are disposed to be spaced apart from each other in the same layer in Cho et al.’s device in order to prevent short circuiting the device and in order to simplify the processing steps of making the device, respectively.

Regarding claim 13, Cho et al. teach in figure 2 and related text that the first pixel power line includes a first metal layer and a second metal layer provided on the first metal layer, and the first metal layer is provided in the same layer as the source electrode and the drain electrode (of transistor TRd or TRp), wherein the first metal layer is electrically connected with the second metal layer via a contact hole.

Regarding claim 19, Cho et al. teach in figures 2, 4 and related text that the first connection electrode has one end electrically connected to the pad PP through a first contact portion and the other end electrically connected to the second metal line through a second contact portion, and the second connection electrode has one end connected to the pad through a third contact portion and the other end electrically connected to the second metal line through a fourth contact portion.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




O.N.								/ORI NADAV/
11/23/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800